Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus claims as recited in independent claims 44 and 59 of the instant invention comprising, inter alia an adapter for attaching a device to the distal end of an endoscopic instrument, the adapter comprising: a distal stop means to limit the penetration of said endoscopic instrument into said adapter; at least one flange projecting axially from said distal stop means; a securing means for locking said adapter on to said endoscopic instrument; and an attachment means for engaging the securing means, said attachment means located proximal from said distal stop means, wherein the flange comprises a longitudinal opening and a membrane covering the longitudinal opening; wherein the securing means is disposed around a portion of the adapter and compresses the adapter against the endoscopic instrument.
The prior art of record fails to disclose an adapter having a flange and a membrane covering a longitudinal opening within the flange such that a securing element compresses the flange and membrane against the endoscopic instrument for locking the adapter to the endoscopic instrument.  Terliuc et al. (US 8480569) teach of an expandable flange for accommodating larger instruments therethrough, but are silent with respect to a member covering the longitudinal opening of the flange.  Zirps et al. (US 7189247) disclose a tissue fastener deployment system, having inner and outer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
10/12/2021